PUBLISH

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT          FILED
                      _________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             07/13/99
                                No. 98-8609
                                                          THOMAS K. KAHN
                       _________________________              CLERK
                        D. C. Docket No. CR497-205

UNITED STATES OF AMERICA,
                                                                Plaintiff-Appellee,

                                   versus

VICTOR MANUEL ZAPATA,
                                                          Defendant-Appellant.
                       _________________________

                               No. 98-8733
                       _________________________
                        D. C. Docket No. CR498-33

UNITED STATES OF AMERICA,
                                                                Plaintiff-Appellee,
                                   versus
JUAN TOMAS LORENZO,
                                                          Defendant-Appellant.
                     ____________________________

                Appeals from the United States District Court
                    for the Southern District of Georgia
                    ____________________________
                              (July 13, 1999)

Before BARKETT, Circuit Judge, KRAVITCH and MAGILL*, Senior Circuit
Judges.
MAGILL, Senior Circuit Judge:
      Juan Lorenzo and Victor Zapata appeal the district court's order denying

their motion to suppress evidence discovered in the course of an automobile

search. They argue that they did not voluntarily consent to the search and, in the

alternative, that the search exceeded the scope of any consent given. We affirm.

                                         I.

      Bryan County Deputy Sheriff Tony Phillips and a fellow officer were

driving northbound on Interstate 95 when they observed a minivan drift from the

leftmost lane into the center lane. Because the minivan nearly sideswiped another

vehicle, Phillips stopped the minivan. Phillips's patrol car was equipped with a

video camera that began taping when Phillips pulled over the minivan. Phillips

approached the minivan and asked the driver, Victor Zapata, to produce his driver's

license and to step to the rear of the minivan. Juan Lorenzo, the sole passenger in

the minivan, remained in his seat. Zapata complied immediately with Phillips's

request.

      Phillips asked Zapata a number of questions, including how Zapata was

doing, whether Zapata was in the military, and what Zapata's nationality was.

__________________
*Honorable Frank J. Magill, Senior U.S. Circuit Judge for the Eighth Circuit,
sitting by designation.




                                         2
Zapata responded to each of Phillips's questions. Phillips then explained to Zapata

that he had stopped him for crossing lanes and nearly hitting another vehicle.

Phillips asked Zapata another series of questions, to which Zapata responded that

he was neither sleepy nor drunk, that he had departed from Miami and was going

to Boston to visit his daughter, and that Lorenzo had rented the minivan. Zapata

also informed Phillips that he and Lorenzo were brothers-in-law.

       Phillips then approached the passenger side of the minivan and spoke with

Lorenzo. Lorenzo confirmed that he had rented the minivan and that he and Zapata

were traveling from Miami to Boston. Lorenzo gave additional information about

the purpose and length of the trip.

       Phillips returned Zapata's driver's license, gave Zapata a verbal warning, and

advised Zapata to have Lorenzo drive in the event he became tired. After bidding

Zapata a good night, Phillips asked Zapata if he could search the minivan.1

       1
         Phillips and Zapata conversed in pertinent part:
Phillips: We have a large problem with people transporting drugs [Zapata nods head], large
sums of money [Zapata says "yes"], stolen property [Zapata says "uh-huh"], guns, weapons
[Zapata says "yeah"] up and down the interstate. You wouldn't have anything like that in the
truck, would you? In the van? [You] don't have any of those items?
Zapata: No-no-no.
Phillips: Would you have any problems with me searching the van and the contents of the van?
Zapata: (nods head)
Phillips: Would you mind if I search it?
Zapata: Yes.
Phillips: It's o.k.?
Zapata: It's o.k. Everything is o.k.
Phillips: You don't--do you mind if I search the van?

                                              3
Phillips then approached the passenger side of the minivan and also asked Lorenzo

if he could search the minivan.2 After receiving affirmative responses to his

request to search the minivan from both Zapata and Lorenzo, Phillips asked

Lorenzo to get out of the minivan and obtained permission to frisk him and Zapata.

        As Phillips began searching the minivan, he noticed that the plastic trim

around the interior door handle of the sliding door was not fitted properly to the

handle and that the interior door panel was not fitted properly to the sheet metal

portion of the sliding door. Because Phillips knew that the minivan was relatively

new, he found the misfitting parts unusual. Phillips then pried back the interior


Zapata: (no response)
Phillips: Is it all right for me to search the van?
Zapata: Yes.
Phillips: Search the van?
Zapata: Yes.
Phillips: It's o.k.?
Zapata: Yes, it's o.k.
Report and Recommendation, at 4-5.
        2
          Phillips and Lorenzo conversed in pertinent part:
Phillips: Mr. Lorenzo! I was explaining to Mr. Zapata there, we have a problem on the
interstate, on I-95 here, with drugs, guns, weapons, large sums of money being transported up
and down the interstate.
Lorenzo: Nothing, nothing . . .
Phillips: [There's] nothing like that in the vehicle?
Lorenzo: No.
Phillips: Would you have any problem with me searching the vehicle and the contents? Do you
care if I search it?
Lorenzo: No.
Phillips: Is it o.k.?
Lorenzo: Yes.
Report and Recommendation, at 6

                                                      4
door panel with his fingers. In the process, two of the plastic snaps that held the

interior door panel to the sheet metal portion of the door popped loose. Between

the interior door panel and the sheet metal portion of the door, Phillips discovered

packages appearing to contain cocaine.

       After confirming that the packages contained cocaine, the police arrested

Zapata and Lorenzo. The men were charged with possession with intent to

distribute cocaine in violation of 21 U.S.C. § 841(a)(1). Zapata and Lorenzo

moved to exclude the cocaine discovered in the course of Phillips's search of the

minivan. The magistrate judge's report and recommendation suggested that the

motion be denied. The district court adopted the report and recommendation and

denied the motion. Zapata and Lorenzo thereafter entered guilty pleas3 and

reserved the right to challenge the suppression ruling. In this consolidated appeal,

Zapata and Lorenzo argue the search was unlawful because (1) neither Zapata nor

Lorenzo voluntarily consented to a search of the minivan and (2) assuming there

was voluntary consent, the search exceeded the scope of any consent provided.

                                               II.




       3
         Pursuant to their respective plea agreements, Zapata pleaded guilty to possessing with
intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and Lorenzo pleaded guilty to
interstate travel in aid of racketeering in violation of 18 U.S.C. § 1952.

                                                5
      A district court's ruling on a motion to suppress presents a mixed question of

law and fact. See United States v. Wilson, 894 F.2d 1245, 1254 (11th Cir. 1990).

This Court reviews the district court's finding of facts under the clearly erroneous

standard. See United States v. Martinez, 949 F.2d 1117, 1119 (11th Cir. 1992).

The district court's application of the law to those facts is subject to de novo

review. See id. We may disturb the district court's findings as to whether or not

consent was voluntarily given only if they are clearly erroneous. See United States

v. Dunkley, 911 F.2d 522, 525 (11th Cir. 1990) (per curiam).

                                          III.

      Appellants first contend that their consent to search the minivan was not

voluntary. We note at the outset that both Lorenzo and Zapata had authority to

consent to a search of the minivan. See id. at 525-26 (holding that both

lessee/passenger and driver have authority to consent to search of automobile).

Therefore, Appellants' argument on this point must be rejected if either Lorenzo or

Zapata voluntarily consented to the search of the minivan.

      Lorenzo consented to the search. On two separate occasions he explicitly

and unequivocally gave Phillips permission to search the minivan. To be effective,

however, his consent must have been voluntarily given. See Schneckloth v.

Bustamonte, 412 U.S. 218, 222 (1973). In Schneckloth, the Supreme Court held


                                           6
that the voluntariness-of-consent analysis is conducted with reference to the

totality of the circumstances and set forth a number of factors for a court to

consider in conducting its inquiry: the person's youth, his lack of education,

evidence of the person's low intelligence, the existence of advice as to the nature of

the constitutional right implicated, the length of detention preceding the request to

consent, the nature of prior questioning, the environment, and whether any

physical punishment was involved. Id. at 226. We have said that to be considered

voluntary, a consent to search "must be the product of an essentially free and

unconstrained choice." United States v. Garcia, 890 F.2d 355, 360 (11th Cir.

1989).

      Appellants do not contend that Lorenzo's age, education, or intelligence

mitigated his ability voluntarily to consent to the search. It is undisputed that

neither Lorenzo nor Zapata was physically punished in any way. Appellants were

detained for a relatively short period of time, and the environment in which consent

was given was not oppressive. See United States v. Espinosa-Orlando, 704 F.2d
507, 513 (11th Cir. 1983) (holding environment not unduly coercive where

individual was arrested at gunpoint, was forced to lie on the ground near the

roadway, and gave consent while officer still had gun drawn); see also Berkemer v.

McCarty, 468 U.S. 420, 438-39 (1984) (holding public highway is setting


                                           7
generally less coercive than police station). Rather, Appellants focus on Phillips's

failure to advise Lorenzo of his right to refuse the search and Lorenzo's limited

understanding of English as supporting the conclusion that his consent was

involuntary.

      While the government's burden of proving the voluntariness of consent is

not satisfied by "showing a mere submission to a claim of lawful authority,"

Florida v. Royer, 460 U.S. 491, 497 (1983), the government need not establish

Lorenzo's knowledge of the right to refuse consent "as the sine qua non of an

effective consent." Ohio v. Robinette, 519 U.S. 33, 39 (1996) (internal quotation

marks omitted). Lorenzo's consent was voluntary as long as it was "the product of

an essentially free and unconstrained choice." Garcia, 890 F.2d at 360. In

circumstances much more coercive than those presented here, this Court has held

that a defendant's consent was voluntary. See, e.g., id. at 361 (holding consent was

voluntary despite officers' statements that they would not accept suspect's

conditional consent to search and, if he refused to consent to full search, officers

would attempt to obtain search warrant); United States v. Long, 866 F.2d 402, 404

(11th Cir. 1989) (holding consent was voluntary where officers asked suspect to

consent to search for evidence in his yard and stated that if he refused they would

return and "dig the place up").


                                           8
      In contrast to the situations presented in Garcia and Long, Phillips never

attempted to coax Lorenzo into granting consent to search the minivan by

threatening to secure his property or obtain a search warrant. The mere fact that

Phillips did not inform Lorenzo of his right to refuse consent, given the lack of any

coercive behavior on Phillips's part, is insufficient to render Lorenzo's consent

involuntary. See Robinette, 519 U.S. at 39-40; United States v. Jones, 475 F.2d
723, 730 (5th Cir. 1973) ("[T]he absence of intimidation, threats, abuse (physical

or psychological), or other coercion is a circumstance weighing in favor of

upholding what appears to be a voluntary consent.").

      Appellants also argue that Lorenzo's limited comprehension of English

prevented him from providing voluntary consent. In determining whether an

individual has sufficient comprehension of English to provide voluntary consent,

courts examine his ability to interact intelligently with the police. See United

States v. Galvan-Muro, 141 F.3d 904, 907 (8th Cir. 1998) (holding that defendant

had necessary understanding of English where officer testified that defendant had

no trouble understanding officer's questions and defendant answered officer's

questions "quickly and with some elaboration"); United States v. Carrate, 122 F.3d
666, 670 (8th Cir. 1997) (holding that defendant had necessary understanding of

English where he gave appropriate responses to officers' questions); United States


                                          9
v. Perez, 37 F.3d 510, 515 (9th Cir. 1994) (same); United States v. Sanchez-

Valderuten, 11 F.3d 985, 991 (10th Cir. 1993) (holding that defendant had

necessary understanding of English where he produced driver's license and

registration immediately upon request and appropriately responded to officers'

questions regarding his travel plans).

      In this case, Lorenzo conversed at length with Phillips in English. Lorenzo

told him that he had rented the minivan and that Appellants were traveling from

Miami to Boston. Lorenzo told Phillips that Appellants were making the trip

because Zapata's mother was having problems. Lorenzo told Phillips that

Appellants were staying in Boston for three days and that he had rented the

minivan for four days. In response to two questions from Phillips, each differently

worded, Lorenzo twice gave his consent to search the minivan. There is no

evidence that Lorenzo was confused by, or did not understand, any of Phillips's

questions. Rather, Lorenzo's intelligent interaction with Phillips indicates that he

was capable of understanding that Phillips was requesting his consent to search.

The purported limitations on Lorenzo's understanding of English did not preclude

him from making "an essentially free and unconstrained choice" to grant Phillips's

request to search the minivan.




                                          10
      The district court, in adopting the magistrate judge's report and

recommendation, did not clearly err when it concluded that Lorenzo voluntarily

consented to the search of the minivan.

                                          IV.

      In the alternative, Appellants argue that the cocaine obtained from the search

of the minivan should be suppressed because the search exceeded the scope of any

consent given. We have said that a search is impermissible when an officer does

not conform to the limitations imposed by the person giving consent. See United

States v. Strickland, 902 F.2d 937, 941 (11th Cir. 1990); see also Martinez, 949
F.2d at 1119 (holding that consensual search is confined to the terms of actual

consent given). When an individual provides a general consent to search, without

expressly limiting the terms of his consent, the search "is constrained by the

bounds of reasonableness: what a police officer could reasonably interpret the

consent to encompass." Strickland, 902 F.2d at 941; see also Florida v. Jimeno,

500 U.S. 248, 251 (1991) ("The standard for measuring the scope of a suspect's

consent . . . is that of 'objective' reasonableness--what would the typical reasonable

person have understood by the exchange between the officer and the suspect?").

      To ascertain what conduct is within the "bounds of reasonableness," we must

consider what the parties knew to be the object (or objects) of the search. See id. at


                                          11
251; Martinez, 949 F.2d at 1119. A general consent to search for specific items

includes consent to search any compartment or container that might reasonably

contain those items. See id. at 1120. In this case, Phillips prefaced his request for

Lorenzo's consent by explaining to Lorenzo that he was concerned about interstate

transportation of "drugs, guns, weapons, [and] large sums of money." Report and

Recommendation, at 6. Because both Phillips and Lorenzo knew that the objects

of Phillips's search were drugs, guns, other weapons, and money--due to Phillips's

concern over transportation of these items--the search was within the scope of

Lorenzo's consent as long as the area behind the interior door panel might

reasonably have contained drugs, guns, other weapons, or money.

      Numerous cases in our sister circuits demonstrate that money and drugs are

frequently stored behind interior panels in an automobile. See, e.g., United States

v. Flores, 63 F.3d 1342, 1361 (5th Cir. 1995) (police found large sum of cash

behind vents in interior panels of car); United States v. Pena, 920 F.2d 1509, 1512

(10th Cir. 1990) (police found cocaine in area between interior door panel and

exterior door panel); United States v. Garcia, 897 F.2d 1413, 1416 (7th Cir. 1990)

(police found marijuana behind interior door panel); United States v. Blanco, 844
F.2d 344, 348 (6th Cir. 1988) (police found drugs behind interior door panels).

Because Phillips could reasonably have found at least some of the objects of the


                                          12
search behind the minivan's interior door panels, he did not exceed the scope of

Lorenzo's consent when he searched these areas.

      Citing Strickland, Appellants also argue the search exceeded the scope of

any consent given because two plastic clips attaching the interior door panel to the

metal door exterior came free in the course of the search. While we have held that

a search exceeds the scope of consent when an officer destroys a vehicle, its parts,

or its contents, see Strickland, 902 F.2d at 941-42, a search does not exceed the

scope of consent merely because an officer forces open a secured compartment that

reasonably may contain the objects of the search. See Martinez, 949 F.2d at 1121.

The situation presented here is easily distinguishable from the one presented in

Strickland. In that case, the officer slashed open the spare tire of the suspect's

automobile. See Strickland, 902 F.2d at 939. In this case, there is no evidence that

Phillips damaged the interior door panel, any other part of the minivan, or its

contents. The de minimis effect of the search on the minivan--the dislocation of

two plastic clips--is insufficient to render the search outside the scope of Lorenzo's

consent. See Flores, 63 F.3d at 1362 (holding search did not exceed scope of

consent where two screws and two vent covers were removed from interior panels

of automobile); United States v. Santurio, 29 F.3d 550, 553 (10th Cir. 1994)

(holding search did not exceed scope of consent where multiple screws were


                                          13
removed from area securing carpet to floor of automobile so officer could access

underlying metal compartment); United States v. Espinosa, 782 F.2d 888, 892

(10th Cir. 1986) (holding search did not exceed scope of consent where back seat

was removed from automobile and interior panel of car was pulled back to expose

underlying area).

      We are convinced that Phillips's search of the minivan was within the scope

of Lorenzo's consent.

                                       IV.

      Accordingly, we AFFIRM the district court's order denying Appellants'

motion to suppress.




                                        14